Citation Nr: 9927848	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  During the course of the appeal, the veteran 
changed addresses on several occasions and now resides in the 
jurisdiction of the RO in Sioux Falls, South Dakota.  

In February 1994, the RO also denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  38 C.F.R. § 4.16 (1993).  However, an 
appeal was not completed with regard to that decision.  
Moreover, such an issue is effectively moot when viewed in 
light of the decision below.  Accordingly, that issue is not 
for consideration by the Board at this time.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD, manifested primarily by sleep 
difficulty, including nightmares; problems with 
concentration; a severely depressed affect; impaired impulse 
control with a history of violence; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); and difficulty establishing and maintaining 
effective relationships, precludes him from securing or 
following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for PTSD is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. § 4.2), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that code, a 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent rating was warranted for PTSD when the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating was warranted for PTSD, when the 
attitudes of all contacts, except the most intimate, were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy, resulting in a profound 
retreat from mature behavior.  Additionally, a 100 percent 
rating was warranted if the veteran was demonstrably unable 
to obtain or retain employment.  The criteria for a 100% 
rating, i.e. virtual social isolation; totally incapacitating 
psychoneurotic symptoms; or demonstrable inability to obtain 
or retain employment were each independent bases for granting 
such a rating.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
268 (1996).

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§ 4.130).  Those changes were effective November 7, 1996, and 
were considered by the RO.  The Board will consider the claim 
for an increased rating for PTSD under both sets of 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).

Under the new regulations, PTSD is rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is warranted when there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

By a rating decision in September 1991, service connection 
was established for PTSD.  As amended by a rating decision in 
March 1992, a 50 percent evaluation was assigned from October 
27, 1989 to January 23, 1991.  A 100 percent rating was 
assigned from January 24, 1991 to April 31, 1991, and a 50 
percent rating was again assigned from May 1, 1991.  The 50 
percent rating has been continued to date, with the exception 
of periods of a temporary total hospitalization rating from 
August 11, 1992 to February 28, 1993, and from December 7, 
1994 to April 30, 1994.  As there exists prior final rating 
decisions in March 1992 and February 1993, and as the 
veteran's increased rating claim on appeal was received in 
March 1993, the disability status appeal period at issue 
begins on March 1, 1993.  

The veteran underwent a VA psychiatric examination in April 
1993.  It was noted that the veteran had not worked since 
1982 and that he was a heavy user of alcohol and drugs in a 
sporadic way.  It was also noted that he had a peculiar way 
of relating and the examiner doubted that the veteran could 
benefit from treatment.  The examiner thought that the 
veteran could have organic brain disorder but that he did not 
have enough evidence to make the diagnosis.  

The examiner stated that based on his interview he thought 
that the veteran should be able to find some niche in the 
work force.  However, he acknowledged that those who had 
worked with the veteran over longer periods were convinced 
that the veteran could not work.  The examiner reported that 
the summary of past evaluations and the veteran's functioning 
in the past 10 years suggested that the veteran was 
substantially disabled and unable to work.  The examiner 
noted that the veteran also had physical problems.  It was 
also noted that he had no ongoing interpersonal relationships 
and that he related poorly during the examination.  The 
diagnoses were PTSD, anti-social personality disorder, and 
alcohol dependency, currently in abatement.

From July 1993 to April 1996, the veteran received VA 
outpatient treatment for various problems, including PTSD, 
depression, and alcohol dependence.  

On several occasions from January 1994 to January 1997, the 
veteran was hospitalized by VA for various psychiatric 
problems, including PTSD, bipolar disorder by history, and 
alcohol dependence.  He had reportedly requested entry into 
the PTSD program but that entry had been delayed due to his 
problems with alcohol.  During those hospitalizations, his 
primary symptoms were nightmares and flashbacks of Vietnam; 
poor judgment; and a depressed affect.  VA medical reports 
dated in 1994 indicate the veteran had one or two close 
friends, hung out with a crowd at a local bar or restaurant 
"a little bit," and was interested in dating.

When hospitalized in January 1994, the veteran focused much 
of his energy on talking about his continued need for 
sobriety and about his father's recent death.  He exhibited 
occasional periods of manic and depressive behavior, and 
otherwise did well during the assessment and orientation 
phase.  On discharge from the hospital, his prognosis was 
fair.  His global assessment of functioning (GAF) was 40, and 
it was noted that he had dysfunction in many areas of his 
life, work and relationships.  (Note:  GAF is global 
assessment of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS  32 (4th ed. 1994) 
[DSM-IV] reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).) 

While hospitalized from September to November 1994, the 
veteran had an unauthorized absence when he was jailed for 
drinking.  This caused him to receive an irregular discharge 
from the hospital.  At discharge, his psychosocial stressors 
were considered severe, and his GAF was 55.  (A 55-60 GAF 
rating indicates moderate difficulty in social, occupational, 
or school functioning.  Id.)

Following the veteran's hospitalization from December 1994 to 
April 1995, the veteran's psychosocial stressors were 
considered severe, and his GAF was again 55.  

In July 1995, the veteran was examined by VA to determine the 
extent of his service-connected PTSD.  It was noted that he 
had injured his back in 1981 and that he had not had a steady 
job since that time.  He attributed his unemployment to 
physical disability and to inability to organize his life.  
He attributed his substance abuse to intrusive thoughts of 
Vietnam.  He listed his PTSD symptoms as difficulty getting 
along with others, survivor guilt, intrusive nightmares, poor 
concentration, hypersensitivity to noise, and social 
isolation.  He was on psychiatric medication.

On examination, the veteran's mood was moderately dysphoric, 
and his affect was markedly blunt.  He reported chronic sleep 
disturbance, including nightmares and sleep onset insomnia.  
His interest level was restricted due to his chronic back 
problems.  He reported guilt feelings over having gone to 
Vietnam and much residual anger about his military service.  
His energy level had reportedly decreased the past few years, 
in part, due to his chronic physical problems.  His 
concentration appeared to be poor, as were his arithmetic 
abilities.  He reportedly experienced rage outbursts 4 to 6 
times per year which were usually precipitated by conflict 
with another person.  He dealt with those episodes by turning 
to drugs and alcohol.  His fundamental information appeared 
to be low average.  He complained of poor short-term memory; 
however, his recent and remote memory appeared to be grossly 
intact.  Abstract reasoning appeared to be within normal 
limits, although somewhat on the concrete side.  On 
questioning, his judgment seemed adequate, however, by 
history, it appeared to be poor.  The diagnoses were PTSD; 
polysubstance abuse, chronic; and anti-social personality 
disorder.

The examiner commented that the veteran was unable to relate 
effectively to other persons and that he was prone to ill-
controlled temper outbursts which probably interfered 
significantly with his social and occupational functioning.  
The examiner stated that how much was due to PTSD was 
somewhat questionable, due to the co-morbid presence of his 
anti-social personality disorder and substance abuse 
problems.  The examiner stated, however, that the veteran 
should probably be considered disabled by his PTSD and 
chronic substance abuse.

In October 1995, the veteran had a RO hearing on his appeal.  
He testified that he had a lot of anxiety and depression 
associated with his PTSD and that he had taken multiple types 
of psychotropic medication.  He stated that he was not social 
and had few friends and that he had problems with authority 
figures.
On admission to the hospital in December 1996, the veteran 
was acutely intoxicated, and it was noted that he had a 
history of binge drinking.  His mental status was grossly 
within normal limits, although he demonstrated slightly rapid 
speech, a marginal general fund of information, and a little 
hostility and stubbornness.  At discharge the following 
month, his psychosocial stressors were reported as 
unemployment and chronic alcoholism.  His GAF was reported as 
having been 45 on admission and 60 at discharge.  

VA outpatient records, dated from June 1997 to March 1998, 
show that the veteran continued to be followed by the 
psychiatry service.  He continued in the alcohol treatment 
program.  Reportedly, he had a low frustration tolerance 
which resulted in fights, and he was tense and mildly 
depressed.  He was also very impulsive.  He complained of 
very poor sleep and was reportedly dysphoric. 

During a psychiatric consultation in September 1997, it was 
noted that the veteran was a PTSD patient with associated 
alcoholism and depression.  He had reportedly been sober for 
a considerable period of time and had been living in the 
local community.  No objective psychiatric manifestations of 
PTSD were reported.  The examiner stated that the veteran's 
primary diagnosis was PTSD and depressive disorder, secondary 
to PTSD.  The examiner also stated that the veteran's 
substance abuse, alcohol dependency in remission, was the 
secondary diagnosis.  

During VA outpatient treatment in February 1998, the veteran 
reportedly continued to have some PTSD symptoms, primarily 
insomnia.  His main complaint was that he had been bored 
since leaving his job.  The diagnosis was PTSD and 
polysubstance abuse, in remission.  In March 1998, he 
increased his medication dosage on his own, in order to allow 
him to sleep.  He presented a flattened affect, and he 
reported some anxiety about his benefits.  The examiner 
stated that the veteran's condition was stable - 
schizoaffective.

In March 1998, the veteran was reexamined by VA to determine 
the extent of his service-connected PTSD.  The claims folder 
was available for review.  The veteran complained of social 
isolation, high anxiety and nightly nightmares.  He indicated 
he lived alone and had no friends.  He reported that he had 
not worked since 1991 due to PTSD and back disability.  
During the examination, the veteran was appropriately 
dressed, and it was noted that he maintained personal hygiene 
and other basic activities of daily living skills.  His 
thought processes were logical, and no loose associations 
were noted.  He denied auditory or visual hallucinations and 
homicidal or suicidal ideation.  He spoke with a rapid rate 
of speech, and his affect was judged to be one of severe 
anxiety.  He was oriented to time, place, and person.  His 
recent memory was somewhat decreased, but his remote memory 
was intact.  He was unable to do serial 3's but could count 
backwards by ones and could do simple monetary calculations.  
His attention and concentration were acceptable, as was his 
fund of information.  It was noted that he had a severe 
depressed or anxious mood most of the time.  He reportedly 
continued to have difficulties with mood, sleep, energy, 
concentration, and nightmares, all related to PTSD issues.  
His impulse control was deemed to be poor, in light of his 
frequent difficulties with the police.

Following the examination, the diagnoses were PTSD; alcohol 
dependence, cannabis dependence, and polysubstance 
dependence, all in remission, per patient history.  The 
examiner recommended that the veteran continue to be followed 
in psychiatric service, and that he continue his medication 
regimen.  He felt that the veteran did not tend to exaggerate 
his symptoms.  He concluded that the veteran continued to 
demonstrate considerable impairment in ability to focus on 
timely task completion, as well as considerable impairment in 
his ability to tolerate the increased mental demands and 
stress of the work place, due to PTSD.  The veteran reported 
that his primary psychosocial stressor was that he isolated 
himself and that he had nothing to do.  The examiner assigned 
a GAF of 50 "currently and for the previous year", due to 
PTSD.  (A GAF of 50 is defined as 'Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. at 267)`.  
That rating was reduced to 40, when consideration was given 
to all of the veteran's psychiatric disorders, including his 
antisocial personality disorder.  Finally, the examiner noted 
that evaluation of the veteran's PTSD under DSM IV was only 
applicable after November 11, 1996, but that the diagnosis 
was supportable prior to that date under DSM-II-R.

In May 1998, the veteran was hospitalized by VA with a 3 day 
history of drinking and a feeling of being depressed almost 
immediately after he started drinking.  It was also noted 
that he had not slept well for 3 or 4 days.  He completed a 
detoxification protocol and was then admitted to the alcohol 
treatment program, which he also completed.  During his 
hospitalization, his use of psychotropic medication was 
evaluated.  He reported sleep disturbance approximately 3 
times a night and akathisia.  On mental status examination, 
he was pleasant and well groomed, and his speech was clear, 
logical, and goal directed.  Unlike the past, when he had sat 
calmly, he bounced his crossed leg frequently.  His mood was 
neither depressed nor elevated.  His affect was more 
animated, and he smiled and laughed even when discussing 
problematic issues.  He stated that he had headaches and felt 
shaky inside and that he experienced instant anger over 
trivial issues.  He denied other depressive symptoms except 
to say that he continued to think at times that he should 
have committed suicide so that everything would be over.  He 
stated that he had no plan or intent to do so.  He denied 
hallucinations, delusions, or illusions but continued to 
dream of Vietnam 4 to 5 times a week, as he had for 20 years.

In October 1998, it was noted that the veteran very seldom 
reported since being assigned to the Arts and Crafts program 
and that he was, therefore, discharged from the program.  The 
assessment was alcohol.

The foregoing evidence shows that the veteran has been 
followed and, at times hospitalized by VA for PTSD.  Although 
his recent treatment has generally been for his non-service-
connected problems with alcohol, clinical evidence of record 
establishes that his PTSD has had a significant impact on his 
ability to function.  The primary manifestations associated 
with his PTSD have reportedly been a depressed or anxious 
mood; sleep difficulty, including nightmares; problems with 
concentration, and an inability to get along with others.  
Indeed, the most recent VA examiner concluded that the 
veteran continued to demonstrate considerable impairment in 
ability to focus on timely task completion, as well as 
considerable impairment in his ability to tolerate the 
increased mental demands and stress of the work place, due to 
PTSD.  As such, his PTSD manifestations have been shown to be 
productive of no more than considerable industrial 
impairment, warranting a 50 percent rating under the old 
criteria.

As to the new criteria, the veteran does not demonstrate 
obsessional rituals which interfere with routine activities; 
illogical, obscure, or irrelevant speech; near-continuous 
panic; spatial disorientation; or neglect of personal 
appearance and hygiene.  There is ongoing evidence, however, 
of a severely depressed affect; impaired impulse control with 
a history of violence; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Indeed, on VA examination in March 1998, it was reported the 
veteran was socially isolated a great deal, and attributed 
most of his difficulties with employment to his difficulties 
with PTSD.  He had not worked since 1991.  Such findings are 
at least in equipoise with respect to the new criteria for an 
increased rating of 70 percent.  In such situations, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 3.102.  Accordingly, the 
Board is of the opinion that the symptomatology associated 
with the veteran's PTSD more nearly reflects the new criteria 
for a rating of 70 percent.  

Under the law effective prior to November 7, 1996, when, as 
here, the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation was assigned under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (deleted effective 
November 7, 1996 per 61 Fed. Reg. 52695).  In this case, the 
veteran has a history of unemployment back to the early 
1980's, and there is a significant amount of evidence that 
his PTSD essentially precludes such employment.  Indeed, the 
most recent VA examiner assigned a GAF of 50 specifically for 
the veteran's PTSD symptoms.  As noted above, such a score is 
indicative of serious impairment such as inability to hold a 
job.  At the very least, the evidence of unemployability due 
to PTSD is in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the Board is of the opinion that a 
valid basis exists for a 100 percent schedular evaluation 
under the former criteria contained in 38 C.F.R. § 4.16(c).


ORDER

Entitlement to a 100 percent rating for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

